Citation Nr: 1507725	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1985 to April 1986, with additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These matters were previously remanded by the Board in September 2012.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether labral tears of the right hip are related to the Veteran's period of ACDUTRA.

2.  The probative, competent evidence demonstrates that bilateral knee degenerative changes with MCL strain and patellar tendinosis are proximately due to service-connected labral tears of the right hip.


CONCLUSIONS OF LAW

1.  The criteria for service connection for labral tears of the right hip have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for bilateral knee degenerative changes with MCL strain and patellar tendinosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for labral tears of the right hip and bilateral knee degenerative changes with MCL strain and patellar tendinosis, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from a disease or injury which is clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Right Hip Disability

The Veteran asserts that he has a current right hip disability which first manifested in service.  He served in the National Guard and reports that he first began experiencing hip pain while on ACDUTRA.  

With respect to a current disability, the Veteran underwent VA examination in connection with his claim in June 2008 and October 2012.  The June 2008 examiner conducted magnetic resonance imaging (MRI) testing and indicated that the Veteran had a history of right hip bursitis with current evidence of labral tears.  The October 2012 examiner diagnosed osteoarthritis related to the Veteran's hip complaints.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, service treatment records indicate that he was seen in February 1986 for right hip pain which started with exercise or pressure, and the treating clinician diagnosed bursitis.  Additionally, there are several treatment records throughout the Veteran's eleven years of National Guard service that indicate the same diagnosis.  Further, the Veteran has consistently reported that he first experienced hip problems during basic training.  As such, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.

With respect to a nexus between the in-service event or injury and a current disability, there are conflicting medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The June 2008 VA examiner considered the Veteran's medical history and the diagnoses of record in determining that the Veteran currently had labral tears as a result of his history of bursitis.  Additionally, the June 2008 examiner conducted an MRI, which informed the analysis and ultimate opinion.  Conversely, the October 2012 VA examiner stated only that the Veteran showed osteoarthritis of the right hip unrelated to the in-service diagnosis of bursitis, without addressing other diagnoses of record during the pendency of the appeal, such as labral tears, or providing a sufficient rationale for the opinion.  Here, the Board assigns the positive June 2008 VA opinion more probative weight than the negative October 2012 opinion with respect to the nexus element.  

Based on the Veteran's reports of his symptoms, along with the significant weight to be afforded to the June 2008 VA opinion, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's labral tears of the right hip are related to the in-service bursitis.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, service connection for labral tears of the right hip is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Knee Disability

The Veteran asserts that he has a current bilateral knee disability proximately due to his right hip disability, which is now service-connected as a result of this decision.  Specifically, he reports that his change in gait due to his hip pain has caused a knee disability.  Given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection with regard to a bilateral knee disability. 

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to whether a current disability exists, the June 2008 VA examiner diagnosed bilateral knee degenerative changes with MCL strain and patellar tendinosis.  Conversely, the October 2012 examiner declined to provide a diagnosis of a knee disability.  As such, the Board finds that there is evidence of a current disability for the purposes of secondary service connection. 

With respect to whether the Veteran's bilateral knee disability was caused or aggravated by a service-connected disability, the Board finds the probative, competent evidence supports the Veteran's claim.  The June 2008 examiner opined that the Veteran's bilateral knee disability was more likely than not secondary to chronic gait alteration from his hip pain, as chronic gait alteration is consistent with altered joint mobility leading to early degenerative changes.  The Board finds the June 2008 opinion deserves considerable probative value as the examiner provided a clear opinion with adequate rationale that specifically addressed the Veteran's symptoms.  In addition, the record demonstrates that the June 2008 examiner was fully aware of the Veteran's medical history, as the examiner cited to specific findings concerning the onset and course of his hip and knee disabilities.  38 C.F.R. § 3.159(c)(4) (2014); Barr v Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds the preponderance of the evidence demonstrates that the Veteran's bilateral knee degenerative changes with MCL strain and patellar tendinosis is proximately due to his service-connected labral tears of the right hip.  Therefore, service connection for a bilateral knee disability is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for labral tears of the right hip is granted.

Entitlement to service connection for bilateral knee degenerative changes with MCL strain and patellar tendinosis is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


